


110 HRES 807 EH: Honoring the life of Marjory Stoneman

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		2d Session
		H. RES. 807
		In the House of Representatives, U.
		  S.,
		
			March 4, 2008
		
		RESOLUTION
		Honoring the life of Marjory Stoneman
		  Douglas, champion of the Florida Everglades and founder of Florida’s
		  environmental movement.
	
	
		Whereas Marjory Stoneman Douglas was born on April 7,
			 1890, in Minneapolis, Minnesota, the daughter of Frank Stoneman, the first
			 publisher of the Miami Herald;
		Whereas Marjory Stoneman Douglas graduated from Wellesley
			 College in 1912 where she was a member of the literary group Scribblers,
			 editor-in-chief of the yearbook, and served on the executive board of the Equal
			 Suffrage League;
		Whereas Marjory Stoneman Douglas served in the Red Cross
			 in Europe during World War I;
		Whereas Marjory Stoneman Douglas moved to Miami in 1915
			 and became a reporter and writer at The Miami Herald where she wrote about
			 progressive issues such as the fight for women’s rights, racial justice, and
			 environmental conservation;
		Whereas Marjory Stoneman Douglas wrote dozens of short
			 stories that were published in the Saturday Evening Post, Collier's, and
			 Woman's Home Companion throughout the 1920s, 30s, and 40s;
		Whereas in 1947 Marjory Stoneman Douglas wrote a
			 ground-breaking book titled The Everglades: River of Grass that helped to draw
			 national attention to a vast and little-known area that South Florida
			 developers had deemed a worthless swamp;
		Whereas in the same year, Marjory Stoneman Douglas’ book
			 mustered the public support to guard this subtropical marshland through a
			 declaration from President Harry Truman, officially protecting the Everglades
			 as a National Park;
		Whereas at the age of 78, Marjory Stoneman Douglas founded
			 the Friends of the Everglades, an educational and advocacy group dedicated to
			 the protection and restoration of this ecosystem that continues to be at
			 forefront of Florida conservation;
		Whereas in November 1993, President Bill Clinton awarded
			 Marjory Stoneman Douglas the Presidential Medal of Freedom, the highest honor
			 given to a civilian;
		Whereas 2007 marked the 60th anniversary of the
			 publication of her book, The Everglades: River of Grass; and
		Whereas Marjory Stoneman Douglas passed away in 1998
			 living to the age of 108, her ashes scattered in the Everglades she worked so
			 tirelessly to preserve: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the life, achievements, and distinguished career of Marjory Stoneman Douglas,
			 pioneer in the field of conservation, on the occasion of the 60th anniversary
			 of the publication of The Everglades: River of Grass.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
